COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Melissa Ford Bierwirth v. AH4R I TX, LLC

Appellate case number:    01-13-00459-CV

Trial court case number: 1027657

Trial court:              County Civil Court at Law No. 2 of Harris County

       It is ordered that Appellant’s Motion for En Banc Reconsideration is denied.

Judge’s signature: /s/ Harvey Brown
                   Acting for the En Banc Court*


Date: December 18, 2014



*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.